64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harmon JONES, Plaintiff-Appellant,v.James WALEN;  Cumberland County Dispute Resolution Center,Incorporated, Defendants-Appellees.
No. 95-6776.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 21, 1995.

Harmon Jones, Appellant Pro Se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.*  Jones v. Walen, No. CA-95-324-5-BR (E.D.N.C. May 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Appellant's motion for appointment of counsel